 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 493 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2004 
Mr. Vitter submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of National Volunteer Blood Donor Month. 
 
Whereas donating blood is one of the most significant ways of helping a fellow human being; 
Whereas each year, at least 4.5 million Americans need a life saving blood transfusion; 
Whereas every day in our country, blood is required in hospitals and emergency treatment facilities to save the lives of accident victims and patients with cancer and other diseases, as well as those undergoing routine surgeries; 
Whereas donating blood is safe and simple; 
Whereas each unit of blood donated can help save up to three lives; 
Whereas as the need for blood continues to rise annually by six percent, it becomes critically important to maintain an adequate supply of blood now and for years to come; 
Whereas the American Association of Blood Banks, America's Blood Centers, and the American Red Cross have joined to designate January 2005 as National Volunteer Blood Donor Month; 
Whereas individuals throughout our Nation are encouraged to give the precious gift of life to others in need; 
Whereas such actions can save the lives of family members, friends, or neighbors; 
Whereas this month-long observance comes at a time when blood is traditionally in short supply due to the holidays, travel schedules, inclement weather, and illness; and 
Whereas the goal is to ensure that blood is available to patients whenever and wherever it is needed because it is the blood already on the shelves that saves lives: Now, therefore, be it 
 
That the Congress supports the goals and ideals of National Volunteer Blood Donor Month. 
 
